Name: Commission Regulation (EEC) No 1017/89 of 19 April 1989 suspending the application of the monetary compensatory amount for halva
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 109/ 16 Official Journal of the European Communities 20 . 4. 89 COMMISSION REGULATION (EEC) No 1017/89 of 19 April 1989 suspending the application of the monetary compensatory amount for halva HAS ADOPTED THIS REGULATION : Article 1 Application of the monetary compensatory amount for halva covered by CN codes 1704 90 81 , 1704 90 99 and 1806 90 50 , additional code 7632, in Part 8 of Annex I to Regulation (EEC) No 1852/88 is hereby suspended. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Articles 3 and 12 thereof, Whereas the wording of Part 8 of Annex I to Commission Regulation (EEC) No 1852/88 (3), as last amended by Regulation (EEC) No 4013/88 (4), mistakenly ruled out the application of monetary compensatory amounts for halva from 1 July 1988 ; Whereas Commission Regulation (EEC) No 2198/88 (% which suspends the monetary compensatory amounts in question, came into force on 24 July 1988 only ; whereas Tables 17-2, 17-3 and 18-3 in the appendix to Annex I to Regulation (EEC) No 1852/88 were correct ; whereas, in order to protect the confidence of operators and in view of the lack of disturbance in trade in the products in question during the period concerned, the situation brought about by Regulation (EEC) No 1852/88 should be maintained ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned, Article 2 Regulation (EEC) No 2198/88 is hereby repealed with effect from the date of its entry into force. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 1 shall apply with effect from 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 April 1989 . For the Commission Martin BANGEMANN Vice-President (') OJ No L 164, 24. 6 . 1985, p. 6. 0 OJ No L 182, 3 . 7. 1987, p . 1 . 0 OJ No L 167, 1 . 7. 1988, p. 1 . (4) OJ No L 357, 26 . 12. 1988, p. 1 . f5) OJ No L 195, 23 . 7. 1988, p. 48 .